IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,897


EX PARTE JUAN VILLARREAL, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM HIDALGO COUNTY



 Per Curiam.


O P I N I O N


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, V.A.C.C.P.  Ex Parte
Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and punishment was assessed at sixty years in prison. 
	Applicant contends that he was denied his opportunity to appeal based on the trial
court's failure to appoint counsel after this Court originally granted an out-of-time appeal.  The
trial court finds that Applicant is entitled to an out-of-time appeal.  Therefore, Applicant is
entitled to relief. 
	The proper remedy in a case such as this is to return Applicant to the point at which he
may give written notice of appeal.  He may then follow the proper procedures in order that a
meaningful appeal may be filed.  We hold that should Applicant desire to seek to prosecute an
appeal, he must take affirmative steps to see that written notice of appeal is given within thirty
days after the mandate of this Court has issued.
 
DELIVERED: February 18, 2004
DO NOT PUBLISH